70 F.3d 1263
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Anthony KING, Defendant-Appellant.
No. 95-7033.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  December 5, 1995.

Robert Anthony King, Appellant Pro Se.  Christine Blaise Hamilton, Office of the United States Attorney, Raleigh, NC, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  United States v. King, Nos.  CR-93-112-5-F;  CA-95-547-5-F (E.D.N.C. July 7, 1995).  Additionally, Appellant moved for reconsideration of the district court's order in light of United States v. Lopez, --- U.S. ----, 63 U.S.L.W. 4343 (U.S. Apr. 26, 1995).  Although the district court did not address the applicability of Lopez, that case does not apply to convictions under 18 U.S.C.A. Sec. 924(c) (West 1976 & Supp.1995).  Therefore, Appellant was not entitled to relief on his motion for reconsideration, and we affirm the denial of that motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED